Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 1 of 22 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

SAMANTHA A. WEST                                §         CIVIL ACTION NO.
              Plaintiff                         §
                                                §
VS.                                             §
                                                §
NORTHROP GRUMMAN SYSTEMS                        §
CORPORATION                                     §
             Defendant                          §         JURY DEMAND HEREIN


                         PLAINTIFF’S ORIGINAL COMPLAINT


      NOW COMES Plaintiff, SAMANTHA A. WEST, by and through undersigned counsel,

for her Original Complaint against Defendant, NORTHROP GRUMMAN SYSTEMS

CORPORATION. She hereby states as follows:


                               JURISDICTION AND VENUE


   1. Plaintiff brings action pursuant to the Family and Medical Leave Act of 1993 (FMLA) as

      it appears at 29 U.S.C. § 2601 et seq. and the Americans with Disabilities Act (“ADA”) or

      1990, as it appears at 42 U.S.C. § 12101 et seq.

   2. This Court has jurisdiction pursuant to the following statutes:

      a. 28 U.S.C. § 1331, which gives district courts original jurisdiction over civil actions

          arising under the Constitution, law or treaties of the United States; and

      b. 28 U.S.C. § 1343 (3) and (4), which give district courts jurisdiction over actions to

          secure civil rights extended by the United States government.




                                           Page 1 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 2 of 22 PageID #: 2



   3. Plaintiff filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

      Commission and Louisiana Commission of Human Rights (Charge No. 461-2018-01133)

      on February 22, 2018. See Exhibit A.

   4. For all claims investigated by the EEOC, the Charging Party is afforded ninety (90) days

      from her receipt of the Dismissal and Notice of Suit Rights to commence litigation. The

      EEOC issued suit rights on March 17, 2020 and counsel for the Charging Party received

      the suit rights on March 23, 2020. Plaintiff files her Complaint to include claims under the

      ADA within the ninety (90) days of receipt as afforded by law. See Exhibit B.

   5. Venue is appropriate in this judicial district under 28 U.S.C. § 1391 (b) because the events

      that gave rise to this Complaint occurred in the Western District of Louisiana, specifically

      in the City of Lake Charles, Parish of Calcasieu, State of Louisiana, making this District

      the most appropriate for this suit.

______________________________________________________________________________

                                   PARTIES
______________________________________________________________________________

   6. Plaintiff is a citizen of the United States and resides in the city of Moss Bluff, Parish of

      Calcasieu, State of Louisiana.

   7. Plaintiff is disabled and, as such, is a member of a protected class.

   8. Defendant, NORTHROP GRUMMAN SYSTEMS CORPORATION (hereinafter

      “Northrop Grumman”), is a corporation organized and existing under the domestic laws of

      the State of Delaware. Northrop Grumman is authorized to and is conducting business

      within the State of Louisiana, and its principal business establishment in Louisiana is

      located at 5615 Corporate Blvd., Ste. 400B, Baton Rouge, LA 70808.

   9. At all times relevant to this suit, Plaintiff worked for Defendant at its facility located at

      4405 Sen. J. Bennett Johnson Ave, Lake Charles, Louisiana, which is within this judicial


                                            Page 2 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 3 of 22 PageID #: 3



     district. All claims that form the basis of this complaint arose from Plaintiff’s employment

     at the Lake Charles facility.

  10. Northrop Grumman is an “employer” as defined in 29 U.S.C. § 2611(4) and is thus subject

     to the requirements of the Family and Medical Leave Act (FMLA). The entity employs

     fifty (50) or more employees for each working day during each of twenty (20) or more

     calendar workweeks in the current or preceding calendar year.


                               FACTUAL ALLEGATIONS



  11. Plaintiff sprained her ankle during a workplace accident that occurred on December 5,

     2013. Due to the delay in medical diagnoses of Plaintiff’s ankle injury, she developed

     Complex Regional Pain Syndrome (“CRPS”) or Reflex Sympathetic Dystrophy (“RSD”),

     which is a permanent neurological disorder that causes nerves to “misfire,” such that pain

     sensors in the brain are overstimulated and cause severe sensations of pain. As a result of

     her medical condition, Plaintiff’s body is unable to regulate pain throughout her entire left

     leg, such that, without medical intervention, Plaintiff is unable to walk or stand for more

     than a couple of minutes at a time.

  12. Plaintiff began her employment with Northrop Grumman in May 2016. At all times

     relevant to the instant litigation, Plaintiff was employed by Northrop Grumman as a

     Certified Fuel Assistant (“CSA”).

  13. Upon Plaintiff’s hire in May 2016, Plaintiff attended one of Defendant’s orientation

     sessions. During the orientation session, Plaintiff explicitly discussed her medical

     condition with her Manager and the orientation host, William “Bob” Adams (hereinafter

     “Adams”), the CSA Manager and Plaintiff’s immediate supervisor. Plaintiff specifically

     explained that she has a spinal cord stimulator to help manage the pain caused by her CRPS


                                           Page 3 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 4 of 22 PageID #: 4



     and that, consequently, she could not work near any x-ray machines due to potential

     electrical interference that could cause the stimulator to malfunction.

  14. Plaintiff was originally hired on a day shift position. Accordingly, Plaintiff worked ten (10)

     hours per day, four (4) days per week for a total of forty (40) hours per week.

  15. From Plaintiff’s start date until late September 2016, Plaintiff performed the job functions

     of her CSA position satisfactorily and without any reprimands of any kind.

  16. In late September 2016, Plaintiff’s spinal cord stimulator stopped functioning, which

     caused Plaintiff’s left ankle to swell. As a direct and immediate result, Plaintiff began

     experiencing severe, radiating pain.

  17. As a result of the ankle swelling and pain, Plaintiff saw her family doctor on September

     30, 2016, at which time he advised Plaintiff to wear a walking boot to alleviate the pressure

     on her foot until such a time that she could see her neurologist to replace the spinal cord

     stimulator. At that time, Plaintiff’s physician issued Plaintiff a release for work at full duty,

     the only restriction being that she had to wear a walking boot until further notice.

  18. Plaintiff submitted the physician’s excuse to her Manager, Adams, at which time Adams

     took Plaintiff to the office of Human Resources Manager, Christopher Mulkovich

     (hereinafter “Mulkovich”). At that time, Mulkovich informed Plaintiff that it was against

     OSHA regulations for Plaintiff to be working on the floor in a boot and, consequently, that

     Plaintiff would be forced to take a medical leave of absence, despite the fact that she had

     been cleared to work by her physician. When Plaintiff asked to be placed in an office

     position, Mulkovich informed her that there was no office work or office positions

     available and that she would have to request a medical leave of absence.




                                            Page 4 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 5 of 22 PageID #: 5



  19. Despite Mulkovich’s assertion to Plaintiff that OSHA regulations precluded Plaintiff from

     working on the floor with a boot on her foot, Plaintiff personally witnessed several other

     employees walking on the floor in ankle boots, as well as casts.

  20. After Mulkovich informed Plaintiff that she would have to take a medical leave of absence,

     Mulkovich provided Plaintiff with the Leave office number, at which time Plaintiff

     contacted the Leave office and followed all necessary steps. Thereafter, Plaintiff had to

     leave Defendant’s facility and return to her home.

  21. On October 7, 2016, Plaintiff received correspondence from Defendant’s Human Resource

     Service Center containing a packet of information pertaining to a Medical Leave of

     Absence, under the FMLA, if eligible, for the time period of September 30, 2016 through

     October 6, 2016. Plaintiff completed the packet per Adams and Mulkovich’s express

     direction.

  22. On or about December 8, 2016, Plaintiff received correspondence denying her leave of

     absence request, or, alternatively, FMLA leave request. The Leave office informed Plaintiff

     that her request for a medical leave of absence had been denied because her physician

     cleared her for full duty work, and the denial paperwork indicated that, at that time, Plaintiff

     did not qualify for FMLA leave because she had not earned the number of work hours

     required by the statute.

  23. Upon denial of Plaintiff’s leave request, Defendant’s Leave office instructed Plaintiff to

     return to Human Resources and speak to them regarding leave because the Leave office

     did not understand why Defendant instructed Plaintiff to take a medical leave of absence

     when only a physician can do so.

  24. When Plaintiff met with her neurologist, Dr. Abraham Thomas, in early December 2016,

     Plaintiff learned that she would have to undergo surgery for the replacement of her spinal



                                           Page 5 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 6 of 22 PageID #: 6



     cord stimulator battery. Dr. Thomas informed Plaintiff that, until the time of her surgery,

     which was set to take place on December 28, 2016, she could return to work full duty and,

     if Defendant would not permit her to work while wearing a boot, to return to work wearing

     a heavy duty ankle brace.

  25. On December 5, 2016, Plaintiff delivered her physician’s note and release paperwork to

     Adams, who instructed Plaintiff to submit the note and release directly to Mulkovich in

     Human Resources. When Plaintiff did as she was instructed and submitted the note to

     Mulkovich, other Human Resources personnel, including, but not limited to Kim Ned,

     expressed confusion as to why Plaintiff had ever been instructed to take a medical leave

     when she had been cleared to work by her physicians. At that time, Plaintiff was asked to

     step out of the office so that Human Resources could discuss the matter further with Adams.

  26. As Plaintiff stepped into the hallway outside of the Human Resources office, Plaintiff

     contacted her father, who came to the office and met her.

  27. While Plaintiff and her father were speaking in the Human Resources waiting area, Adams,

     Kerry Pierce, the Head of Human Resources (hereinafter “Pierce”), and Mulkovitz arrived,

     at which time Plaintiff explained to Pierce what had occurred regarding the medical leave

     of absence. At that time, Pierce informed Plaintiff that she was still active in the company

     system, had never been put on a medical leave of absence and had effectively missed two-

     and-a-half months of work because Mulkovitz and Adams “illegally” put her on a medical

     leave of absence.

  28. At the end of the conversation, Pierce instructed Plaintiff to return to work, on her normal

     day shift, beginning on December 8, 2016.

  29. Between December 10, 2016 and December 11, 2016, Plaintiff approached one of her

     supervisor’s Shannon LNU, and requested to work on unit 9111 because the unit was close



                                          Page 6 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 7 of 22 PageID #: 7



     to the break room and her left foot was very tender. Not only did Shannon wholly disregard

     Plaintiff’s request to be assigned to a unit that would reduce her walking distance, but

     Shannon assigned Plaintiff to Unit 0043, which was an aircraft located in the furthest corner

     from the breakroom.

  30. On December 15, 2016, Plaintiff met with Mulkovitz and Adams regarding worker’s

     compensation dress code and back pay for two-and-a-half months of work she had been

     forced to miss. At that time, Plaintiff was told that her attorney would have to subpoena

     corporate for the dress code and that the company would not be compensating her back

     pay. At that time, Plaintiff reiterated that it was Mulkovitz and Adams that wrongfully put

     her on a medical leave of absence, at which time Mulkovitz said, “you’re not in here for

     that.” Then, Mulkovitz told Plaintiff that she “didn’t try hard enough to come back,” and

     that she “should have had [her] doctor put [her] on light duty.” In response, Plaintiff noted

     that, approximately one (1) weeks after Plaintiff was forced to take a “medical leave of

     absence,” Defendant hired another female, Christine LNU, who could not pass the

     company’s respirator test, which is a qualification necessary for a CSA position. Instead of

     refusing to hire Christine after she disqualified herself from the CSA position, Defendant

     created an office position for her, all of which occurred after Plaintiff had been told that

     there was no office work. In response, Plaintiff was instructed to “discuss it with [her]

     attorney.”

  31. On December 15, 2016, Plaintiff submitted a vacation request to Adams, wherein she

     requested off from December 27, 2016 through December 29, 2016. On the vacation

     request, Plaintiff specifically noted that she was requesting the time off for a surgery that

     was scheduled for December 28, 2016. Moreover, Plaintiff explained that she was

     requesting December 29, 2016 in order for her to travel back to Louisiana from her



                                          Page 7 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 8 of 22 PageID #: 8



     neurologist’s office located in Houston, Texas. Adams approved the vacation request on

     December 15, 2016.

  32. Plaintiff returned to work following her surgery on or about December 30, 2016.

  33. On January 9, 2017, a day on which Plaintiff was not scheduled to work, Plaintiff attended

     her post-operative appointment in Houston, Texas with neurosurgeon, Dr. Richard K.

     Simpson. At that time, Plaintiff relayed her belief that the surgery and battery replacement

     had not worked, as she was experiencing significant pain at the surgery site and in her left

     leg. Dr. Simpson asked Plaintiff to give the new battery a couple of additional weeks with

     the hope that her body would adjust to it.

  34. In late January 2017, and without any explanation whatsoever, Defendant transferred

     Plaintiff from her day shift position to a night shift position.

  35. Plaintiff immediately went to Tina LNU, the individual who replaced Adams as the CSA

     Manager, and informed her that, due to Plaintiff’s neurological medication schedule, she

     needed to remain on “day shift.” Tina LNU simply replied with “well, that’s the schedule

     that you’re on.” Thus, while Plaintiff notified Tina LNU that her medications required her

     to stay on day shift and, consequently, Plaintiff requested to be moved back to day shift,

     Plaintiff’s requests went wholly ignored and disregarded.

  36. On approximately February 14, 2017, and after Plaintiff’s conversation with Tina, Plaintiff

     went to one of Defendant’s computers, which contains a link through which employees can

     request workplace accommodations. At that time, Plaintiff attempted to submit a request

     for accommodations using Defendant’s internal process, selecting “job transfer” from a

     drop-down menu of various accommodation options. Ultimately, Plaintiff sought to be

     transferred out of the CSA Department, as her attempts to address her medical condition

     with CSA Management had proven futile. Upon Plaintiff’s submission, she received an



                                           Page 8 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 9 of 22 PageID #: 9



     error message, stating that she could not submit more than one (1) request and one had

     already been submitted.

  37. At no time prior to February 2017 had Plaintiff attempted to submit a request for workplace

     accommodations using the Company’s computer link. Accordingly, Plaintiff called

     approximately four (4) different individuals in an attempt to ascertain who had filed a

     request on her behalf and, if one had been filed, what accommodations, if any, had been

     requested.

  38. Plaintiff received a call back from Ms. Marie Waller (“Ms. Waller”), an employee with

     Defendant’s Workplace Accommodation Department, wherein Ms. Waller informed

     Plaintiff that: 1) Adams had submitted an accommodation request back in December 2016;

     2) the Accommodation Department had emailed Adams several times to obtain Plaintiff’s

     contact information in order to start the accommodation process; and 3) Adams had refused

     or otherwise failed to respond to all Accommodation Department emails.

  39. On February 19, 2017, and pursuant to the request of Ms. Waller, Plaintiff submitted a

     medical leave of absence request to Defendant’s Human Resources Service, accompanied

     by a note from her physician. Plaintiff subsequently received an email from M. Marie

     Waller, an employee with Defendant’s Workplace Accommodations & Accessibility

     sector, on February 28, 2017, asking her to send the medical note in another format so she

     could read it more clearly. In addition, Mr. Waller informed Plaintiff that she would

     convene a reasonable accommodation committee to discuss a job transfer and asked

     Plaintiff to let her know when Plaintiff is released to return to work.

  40. On February 20, 2017, Plaintiff began experiencing excruciating pain in her left leg and

     the surgical site, at which time she contacted her neurologist, Dr. Thomas, and informed

     him that the surgery had not remedied her pain. At that time, Dr. Thomas informed Plaintiff



                                          Page 9 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 10 of 22 PageID #: 10



      that she would have to have the entire spinal cord stimulator system removed. Thereafter,

      Plaintiff’s physicians submitted a request for approval of the surgery to worker’s

      compensation, which did not approve the surgery until late May 2017.

   41. As Plaintiff could not return to work after February 20, 2017, Plaintiff asked Adams what

      she needed to file with Defendant to protect her employment. In response, Adams directed

      Plaintiff to submit a request for medical leave, which Plaintiff submitted per Adams’

      express direction on February 28, 2017.

   42. In her February 28, 2017 leave request, Plaintiff noted that she needed leave beginning on

      February 20, 2017 for “[her] own serious health condition or other medical inability to

      work.” Plaintiff specifically asked Adams what she should put as the “start date” of her

      leave, and Adams instructed her to put her last day of work, February 20, 2017. Plaintiff

      did not input any “end date” on her request because Adams specifically instructed her that

      the end date would be deemed whatever date Plaintiff returned with a physician’s note

      clearing her to return to work.

   43. Adams deliberately told Plaintiff that her leave of absence would end when she produced

      a physician’s note clearing her to return to work.

   44. On March 7, 2017, Plaintiff received an email from Ms. Waller, informing her that the

      company needed more detailed information from Plaintiff’s medical provider before

      Defendant’s reasonable accommodation committee began processing her accommodation

      request.

   45. On March 14, 2017, Plaintiff received an email from Ms. Waller requesting a signed

      authorization to obtain records and a copy of Plaintiff’s job duties. Plaintiff completed an

      authorization for the release of records from Dr. Van Snider. Plaintiff then sent a picture




                                          Page 10 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 11 of 22 PageID #: 11



      of the authorization via email to Ms. Waller on March 14, 2017. Plaintiff sent an email

      with a copy of her job duties that same day.

   46. On the evening of April 3, 2017, Plaintiff exchanged text messages with Addington, her

      supervisor, regarding a meeting with Human Resources scheduled for the following day.

   47. On April 4, 2017, Plaintiff exchanged text messages with Addington, her supervisor,

      reflecting that she had been to her physician’s office and would subsequently be cleared to

      work on April 10, 2017.

   48. On April 13, 2017, Plaintiff received an email from Ms. Waller, informing her that

      Plaintiff’s medical provider had not responded to Defendant’s Medical department.

      Therein, Plaintiff was instructed to contact her provider and request their submission of

      pertinent medical records.

   49. On April 18, 2017, Plaintiff sent Addington, her supervisor, a copy of a letter from her

      physician’s office indicating, among other things, “Do not work until released.”

   50. On May 16, 2017, Plaintiff received email correspondence from Ms. Waller, where she

      informed Plaintiff that: 1) Defendant held a reasonable accommodation meeting on April

      27, 2017 and 2) Defendant decided to “re-convene” once Plaintiff could return to work.

   51. Worker’s compensation approved Plaintiff’s surgery in late May 2017. The surgery was

      scheduled to take place and, in fact, did take place in early June 2017. Plaintiff informed

      Defendant, through Addington and Adams, that she would be undergoing surgery to

      remove the spinal cord stimulator, very shortly after she was provided with a date for the

      same.

   52. Approximately two (2) weeks after Plaintiff underwent surgery in June 2017, Jill Duke

      sent a letter, dated June 23, 2017, instructing Plaintiff to contact Human Resources.

      According to the letter, Defendant was “under the impression” that Plaintiff had taken off



                                         Page 11 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 12 of 22 PageID #: 12



      of work without notifying her supervisor of the same. Therein, Defendant informed

      Plaintiff that she would be terminated for job abandonment if she did not contact the

      company by June 28, 2017.

   53. Defendant sent the June 23, 2017 letter via FedEx and delivered the same to 811 14th St.,

      Lake Charles, Louisiana 70601. This was, at no time, Plaintiff’s address of record. Rather,

      in her employment application with Defendant, Plaintiff noted her address as 1822 Hollis

      Road, Westlake, Louisiana 70669, which was known or otherwise should have been known

      to Duke. Moreover, following Plaintiff’s termination, Defendant has sent all other

      correspondence, including Plaintiff’s paystubs and her IRS W-2, to the Westlake,

      Louisiana address. Accordingly, Defendant sent the June 23, 2017 letter, wherein in stated

      that it would terminate Plaintiff if she failed to respond by June 28, 2017, to an address not

      reasonably calculated to reach Plaintiff under any circumstances.

   54. In contrast to the assertion made by Defendant in its June 23, 2017 letter, Plaintiff had

      remained in direct communication with Scott Addington, Defendant’s CSA Supervisor

      and, consequently, Plaintiff’s immediate supervisor. Not only did Plaintiff contact

      Addington via telephone, but she sent him text messages on April 3, April 4, and April 18

      2017. Moreover, Plaintiff physically walked in and submitted a doctor’s excuse to

      Addington, which stated that she could not return to work until specifically released by her

      physician.

   55. The June 23, 2017 letter was delivered to the Lake Charles address on July 1, 2017. The

      tenant of the Lake Charles address contacted Plaintiff’s ex-boyfriend, who thereafter

      contacted Plaintiff that day to inform her of the letter.

   56. On July 1, 2017, the very day that Plaintiff received the letter dated June 23, 2017, Plaintiff

      immediately attempted to contact Duke; however, Duke did not answer or return Plaintiff’s



                                            Page 12 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 13 of 22 PageID #: 13



      phone call. Plaintiff subsequently attempted to contact Addington; however, Addington

      did not answer or return Plaintiff’s text messages.

   57. Upon her unsuccessful attempts to contact both Duke and Addington, Plaintiff contacted

      Defendant’s Ethics Department on July 15, 2017, at which time she was informed by

      representative, Patsy Wolfe, that she had been discharged from her employment effective

      June 30, 2017. At that time, Plaintiff filed a complaint with the Ethics Department, stating

      that she believed she had been discriminated against due to her illness, as she was

      terminated for purportedly abandoning her position at a time she was not cleared to work.

   58. While Defendant purported to conduct an investigation into Plaintiff’s Ethics complaint,

      Defendant provided no explanation of the investigatory efforts taken, and it did not provide

      any explanation as to why it determined Plaintiff’s claims to be unsubstantiated.

______________________________________________________________________________

                             FIRST CAUSE OF ACTION:
         DISABILITY OR “REGARDED AS” DISABILITY DISCRIMINATION IN
                    EMPLOYMENT/FAILURE TO ACCOMMODATE
                           Pursuant to 42 U.S.C. § 12101 et seq.
______________________________________________________________________________

   59. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.

   60. Title I of the ADA prohibits covered employers from discriminating against a qualified

      individual with a disability because of the disability with regard to job application

      procedures, the hiring, advancement, or discharge of employees, employee compensation,

      job training, and other terms and conditions, and privileges of employment. 42 U.S.C. §

      12112(a). Moreover, the ADA generally prohibits an employer from failing to reasonably

      accommodate a qualified employee’s known disabilities.




                                            Page 13 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 14 of 22 PageID #: 14



   61. Defendant is an “employer” as defined in 42 U.S.C. § 12111(5)(A). Defendant is engaged

      in an industry affecting commerce who has 15 or more employees for each working date

      in each of 20 or more calendar weeks in the current or preceding calendar year.

   62. Plaintiff is “disabled” as defined in 42 U.S.C. § 12102(1)(A). Plaintiff suffers from

      Complex Regional Pain Syndrome (“CRPS”) or Reflex Sympathetic Dystrophy (“RSD”),

      which is a permanent neurological disorder that causes nerves to “misfire,” such that pain

      sensors in the brain are overstimulated and cause severe sensations of pain. As a result of

      her medical condition, Plaintiff’s body is unable to regulate pain throughout her entire left

      leg, such that, without medical intervention, Plaintiff is unable to walk or stand for more

      than a couple of minutes at a time.

   63. Plaintiff’s Complex Regional Pain Syndrome (“CRPS”) or Reflex Sympathetic Dystrophy

      (“RSD”) substantially impairs several of Plaintiff’s major life activities, including, but not

      limited to, thinking, concentrating, walking, standing and working.

   64. At all times relevant to this suit, Plaintiff was qualified for the position of CSA, as she was

      specifically hired for the position by Defendant and performed the job duties exemplarily

      for over one (1) year. As such, with or without reasonable accommodation, Plaintiff can

      perform the essential functions of the CSA position.

   65. After Plaintiff was instructed by her physician to wear a boot until her spinal cord

      stimulator could be replaced, Plaintiff returned to work, with a release to return at full duty,

      with a boot on her left foot. While Plaintiff could perform all of her required job duties

      with the assistance of the boot, which lessened the pressure on her ankle and therefore

      reduced the pain caused by her CRPS, Plaintiff’s need for an accommodation was open,

      obvious and apparent.




                                            Page 14 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 15 of 22 PageID #: 15



   66. Rather than permitting Plaintiff to continue working with her boot, like other employees

      who were permitted to work while wearing boots or casts, Defendant required Plaintiff to

      take two-and-a-half months off of work without compensation.

   67. Rather than creating an office position for Plaintiff, Defendant required Plaintiff to take

      two-and-a-half months off of work without compensation. Approximately two (2) days

      after Plaintiff began her “leave of absence,” Defendant created an office position for

      another woman, Christine LNU, who had disqualified herself from a CSA position upon

      failing the required respirator test. Thus, while Defendant readily created office work and

      office positions for employees who otherwise did not qualify for employment with

      Defendant, Defendant refused to afford Plaintiff the same accommodation and, instead,

      forced her to take two-and-a-half months off of work without compensation.

   68. When the battery in Plaintiff’s spinal cord stimulator malfunctioned, Plaintiff requested to

      be assigned to work stations that were closer to the break room to reduce her walking

      distance. Not only did her supervisor, Shannon LNU, completely disregard Plaintiff’s

      request, but she assigned Plaintiff to work at a unit as far away from the break room as

      possible.

   69. Following Plaintiff’s first surgery on December 28, 2016, Defendant, without any

      justification or explanation therefore, moved Plaintiff from a day shift to a night shift

      position. Plaintiff immediately reported that she could not work night shifts due to her

      neurological medications; however, her requests to be moved back to day shift went

      ignored by Defendant’s management.

   70. After her verbal requests went unanswered, Plaintiff attempted to formally request a

      workplace accommodation through Defendant’s internal process in February 2017. When

      Plaintiff attempted to do so, she learned that Adams had submitted a request on her behalf



                                           Page 15 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 16 of 22 PageID #: 16



      nearly two (2) months prior and then altogether refused or otherwise failed to provide the

      Accommodation Division with necessary contact information to commence the

      accommodation process.

   71. After Plaintiff submitted the requested accommodation paperwork, she was informed that

      the Accommodation Division would meet with her when she returned to work to arrange

      an accommodation. Plaintiff was terminated on June 30, 2017, before she returned to work,

      such that no accommodation meeting ever occurred.

   72. Plaintiff requested a series of reasonable accommodations, none of which were honored or

      meaningfully considered by Defendant, through the acts or omissions of its agents and/or

      officers.

   73. Defendant, through the actions and omissions of its agents and/or officers, failed to

      meaningfully engage in an interactive process intended to agree and implement reasonable

      accommodations for Plaintiff.

   74. Defendant, through the actions and omissions of its agents and/or officers, failed to

      implement any reasonable accommodations for Plaintiff.

   75. By refusing to accommodate Plaintiff’s medical needs, Northrop Grumman failed to

      reasonably accommodate Plaintiff and took otherwise overt action against Plaintiff on the

      basis of her disabling conditions.

   76. Plaintiff’s Complex Regional Pain Syndrome (“CRPS”) or Reflex Sympathetic Dystrophy

      (“RSD”), and accommodations Plaintiff requested as a result thereof, were a substantial,

      motivating factor in Defendant’s decision to terminate Plaintiff.

   77. Wherefore, Plaintiff asks this Honorable Court to find NORTHROP GRUMMAN liable

      for a violation of Title I of the Americans with Disabilities Act of 1990.




                                           Page 16 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 17 of 22 PageID #: 17



______________________________________________________________________________

                            SECOND CAUSE OF ACTION:
                                 ADA RETALIATION
                              Pursuant to 42 U.S.C. § 12203
______________________________________________________________________________

   78. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.

   79. Plaintiff requested certain workplace accommodations from Northrop Grumman. These

      include, but are not limited to, being permitted to work on the day shift due to accommodate

      the effectiveness of Plaintiff’s medications and permitting Plaintiff easier access to her

      work area to limit her walking distance. Moreover, in February 2017, Plaintiff requested a

      workplace accommodation in the form of a position transfer.

   80. By deliberately requesting reasonable accommodations from Defendant for her known

      disabling condition, the most recent being on or about February 14, 2017, Plaintiff engaged

      in protected activity as contemplated by the Americans with Disabilities Act.

   81. Plaintiff’s employment was terminated on or about June 30, 2017. Accordingly, Plaintiff

      was subjected to an adverse employment action.

   82. Plaintiff’s last day of work with Defendant was on February 20, 2017. Plaintiff was on a

      medical leave of absence, which came to close upon Defendant’s decision to terminate

      Plaintiff for alleged “job abandonment,” on June 30, 2017. Thus, Plaintiff was not present

      at work for the significant period of time between Plaintiff’s formal request for a workplace

      accommodation on February 14, 2017 and her ultimate termination from employment on

      June 30, 2017.

   83. Upon information and belief, prior to the unwarranted termination giving rise to this

      litigation, Plaintiff had not received any disciplinary action of any kind during her

      employment with Defendant.




                                            Page 17 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 18 of 22 PageID #: 18



   84. Defendant, through its agents, supervisors and/or employees, in a continuing course of

      conduct, subjected Plaintiff to retaliation and discrimination in the terms, conditions, and

      privileges of her employment in retaliation for her requesting reasonable accommodations

      for her known disabilities.

   85. Defendant’s retaliation is willful, intentional, and committed with malice or reckless

      indifference to the protected rights of Plaintiff.

   86. As a result of Defendant’s discriminatory conduct, Plaintiff has suffered and will continue

      to suffer pecuniary losses, including but not limited to lost wages and other benefits

      associated with her employment.

   87. As a result of Defendant’s discriminatory conduct, Plaintiff has suffered non-pecuniary

      losses including but not limited to emotional pain, suffering, inconvenience, mental

      anguish, loss of enjoyment of life, and other non-pecuniary losses to be more fully

      developed at the trial on this matter.

   88. Wherefore Plaintiff asks this Honorable Court to find Defendant, NORTHROP

      GRUMMAN liable for the violation of 42 U.S.C. § 12203.


                   THIRD AND FOURTH CAUSES OF ACTION:
             VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT
                           Interference and Retaliation
                         Pursuant to 29 USC § 2615 et eq.


   89. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.

   90. The FMLA requires covered employers to provide eligible employees with up to 12 weeks

      of protected, unpaid leave for certain medical situations. 29 U.S.C. § 2612(a)(1)(A).

   91. The FMLA’s Interference Clause prohibits employers from interfering with, restraining, or

      denying the exercise or the attempt to exercise, any right provided by the FMLA. 29 U.S.C.

      § 2615(a)(1).


                                            Page 18 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 19 of 22 PageID #: 19



   92. The FMLA’s Retaliation Clause prohibits employers from discriminating or retaliating

      against an employee for exercising her rights under the FMLA. 29 U.S.C. § 2615(a)(2).

   93. Plaintiff is an “eligible employee” pursuant to 29 U.S.C. § 2611 because, at the time

      Plaintiff underwent a second surgery in June 2017, Plaintiff had worked for Defendant for

      more than twelve (12) months with at least 1,250 hours of service during the previous

      twelve (12) month period.

   94. Defendant is an “employer” pursuant to 29 U.S.C. § 2611 because the Defendant is

      engaged in commerce or in any industry or activity affecting commerce who employs fifty

      (50) or more employees for each working day during each of twenty (20) or more calendar

      workweeks in the current or preceding calendar year.

   95. Upon request of Adams and Mulkovich, and despite the fact that Plaintiff’s physician had

      cleared her to work on full duty status so long as she wore a boot on her ankle, Plaintiff

      applied for a medical leave of absence, under the FMLA, if eligible, on or about September

      30, 2016.

   96. Ultimately, Plaintiff’s medical leave of absence request was denied because Plaintiff’s

      physician had cleared her to work full-duty. Moreover, Plaintiff’s request for leave was

      also denied under the FMLA because, at the time she was forced to submit her request,

      Plaintiff had not satisfied the hourly requirement to become an employee eligible for

      FMLA leave under the statute.

   97. As a result of Adams and Mulkovich’s requirement that Plaintiff take a “medical leave of

      absence,” that was disapproved by the company and did not fall under FMLA, Plaintiff

      was out of work for two and a half months without pay.

   98. Ultimately, Plaintiff was permitted to return to work on or about December 8, 2016.




                                         Page 19 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 20 of 22 PageID #: 20



   99. Plaintiff filed for a second medical leave of absence, per Adams’ direction, on February

      28, 2017. On her request, Plaintiff noted that she was seeking medical leave, beginning on

      February 20, 2017, for her own serious health condition or other inability to work. Plaintiff

      had readily explained that her spinal cord stimulator was not functioning properly, which

      was causing her left leg to swell and causing her to experience excruciating pain.

   100.       Adams specifically indicated to Plaintiff that the “end date” of her leave would be

      whatever date she was cleared to return to work by a physician.

   101.       Despite Adams’ statement that Plaintiff’s leave would extend until she was cleared

      to return to work, and despite the fact that Plaintiff specifically notified her immediate

      supervisor, Addington, that she had not been cleared to return to work and, subsequently,

      that she was having to undergo another surgery pertaining to the removal of the entire

      spinal cord stimulator system, Plaintiff was terminated for purported “job abandonment,”

      at which time: 1) she had not been cleared to return to work by a physician and 2) had

      fulfilled the statutory requirements of the FMLA such that her leave qualified for protection

      under the FMLA.

   102.       Plaintiff’s requested leave was made temporally reasonably under the statutory

      requirements.

   103.       Northrop Grumman interfered with Plaintiff’s taking of FMLA leave by

      terminating Plaintiff during the pendency of such leave and, thus, by preventing her from

      utilizing her statutorily vested rights.

   104.       Northrop Grumman retaliated against Plaintiff for taking or otherwise attempting

      to take leave by terminating Plaintiff under the guise of “job abandonment” while Plaintiff

      was taken off of work to recover from a surgery she underwent in June 2017.




                                            Page 20 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 21 of 22 PageID #: 21



   105.       By virtue of its interference and retaliatory conduct, Defendant has violated 29

       U.S.C. §§ 2615(a)-(b) of the FMLA.

   106.       As a direct result of Defendant’s interference and retaliation with Plaintiff’s clear

       and unequivocal attempt to take protected FMLA leave for a qualifying serious health

       condition, Plaintiff suffered prejudice, most notably by virtue of her sudden and

       unexpected termination, which ultimately resulted in monetary loss.

   107.       Defendant’s retaliatory conduct and interference with Plaintiff’s ability to exercise

       FMLA leave were imparted in bad faith, were intentional and willful, and were committed

       with reckless disregard of the established rights of Plaintiff.

   108.       Defendant knew or showed reckless disregard for the matter of whether its conduct

       was prohibited by the FMLA.

   109.       Wherefore Plaintiff asks this Honorable Court to find Defendant, NORTHROP

       GRUMMAN liable for the violation of the anti-interference and anti-retaliation provisions

       of the Family and Medical Leave Act of 1994, as amended.

______________________________________________________________________________

                                   PRAYER
______________________________________________________________________________


       WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

Defendant providing the following relief:

   (a) All damages to which Plaintiff may be entitled, including but not limited to back pay,

       reimbursement for lost position and training, social security and other benefits, front pay,

       and any and all statutory relief;

   (b) Punitive or exemplary damages;

   (c) Liquidated damages;



                                            Page 21 of 22
Case 2:20-cv-00779-JDC-KK Document 1 Filed 06/19/20 Page 22 of 22 PageID #: 22



    (d) Reasonable attorney’s fees, with conditional awards in the event of appeal;

    (e) Pre-judgment interest at the highest rate permitted by law;

    (f) Post-judgment interest from the judgment until paid at the highest rate permitted by law;

    (g) Costs, including expert fees;

    (h) Reasonable and necessary medical care and expenses in the past and future;

    (i) Mental anguish damages in the past and future;

    (j) Injunctive relief; and

    (k) Such other and further relief, at law or in equity, to which Plaintiff may be entitled.

______________________________________________________________________________

                          DEMAND FOR JURY TRIAL
______________________________________________________________________________

        Pursuant to Rule 38 of Federal Rules of Civil Procedure, the Plaintiff demands trial by

jury in this action of all issues so triable.

                                                          Respectfully Submitted,

                                                          /s/ Brent Hawkins________________
                                                          DERRICK D. KEE (#29930)
                                                          BRENT HAWKINS (#30547)
                                                          HAWKINS KEE LAW GROUP
                                                          1417 Hodges Street
                                                          Lake Charles, LA 70601
                                                          (337) 210 - 8811 (Office)
                                                          (337) 210 – 8855 (Facsimile)

                                                          SUDDUTH & ASSOCIATES, LLC
                                                          Attorneys-at-Law
                                                          1109 Pithon St.
                                                          Tel: (337) 480-0101
                                                          Fax: (337) 419-0507
                                                          Email: James@saa.legal

                                                     BY: /s/James E. Sudduth, III
                                                         JAMES E. SUDDUTH, III, #35340
                                                         KOURTNEY L. KECH, #37745
                                                         PIERCE A. RAPIN, #38579
                                                         Counsel for Samantha A. West


                                                Page 22 of 22
